Exhibit 10.2

 

November 7, 2005

 

 

 

Mr. Robert Sprowls

Golden State Water Company

630 East Foothill Blvd.

San Dimas, California 91773

 

Dear Mr. Sprowls:

 

This letter is to confirm the decision made by the Golden State Water Company
Compensation Committee (the “Committee”) regarding your retirement benefits at
its meeting on January 31, 2005.  If you terminate employment with the Golden
State Water Company (the “Company”) prior to becoming vested under the Southern
California Water Company Pension Plan (the “Pension Plan”) and/or prior to
becoming eligible for a benefit under the Southern California Water Company
Pension Restoration Plan (the “SERP”), the Company shall nevertheless pay to
you, out of its general assets, a benefit equal to the aggregate benefit that
would have been payable to you under the Pension Plan and the SERP if you were
fully vested under both the Pension Plan and SERP.  This benefit shall be
payable in accordance with the terms of the SERP, including the offset for any
benefits payable under the Pension Plan, and shall be subject to and governed by
all of the provisions, limitations, restrictions, and claims procedures of the
SERP.

 

Nothing herein shall be considered a guarantee of employment or entitle you to
any benefits other than those specifically described above.

 

If this is your understanding, please sign and return this letter to me.

 

Sincerely,

 

/s/ Floyd E. Wicks

 

Floyd E. Wicks

President and Chief Executive Officer

 

 

 

Agreed to by:

 

/s/ Robert J. Sprowls

 

Robert J. Sprowls

 

 

--------------------------------------------------------------------------------